At the 
outset, I wish to extend heartiest congratulations to 
the President on his election to the presidency of the 
General Assembly at its sixty-ninth session. Antigua and 
Barbuda looks forward to his leadership and guidance 
throughout this session. I also offer congratulations 
to his predecessor, His Excellency Ambassador John 
Ashe, on a job well done and on his unrelenting service 
to the United Nations community, particularly small 
island developing States.

I stand before the Assembly as, perhaps, the newest 
Head of Government at this sixty-ninth session of the 
General Assembly. The political party that I have the 
honour to lead was democratically and overwhelmingly 
elected as the Government of Antigua and Barbuda a 
little more than three months ago. I am probably also 
among the youngest of the Heads of Government at 
this gathering. However, although I may be relatively 
young and my Government new, I have been a steadfast 
believer in the value of the United Nations from the 
first moment of my adult consciousness. The idea 
that there could be a world without a machinery for 
leaders to gather in one place, with the single purpose 
of improving the lives of all humankind, conjures 
up images of chaos, carnage and catastrophe too 
frightening to contemplate. While some may argue that 
the United Nations has not always lived up to its noble 
purposes and that chaos, carnage and catastrophe have 
scarred our planet, I am profoundly aware that, without 
the United Nations, the viciousness and the wounds 
would have been significantly worse.

However, even as I rejoice in the existence of the 
United Nations, I also lament that its largest and most 
powerful nations have too often used their privileged 
positions to weaken the authority of the Organization in 
advancement of their own narrow interests. It has also 
been a grave sadness that in the past powerful States 
have circumvented this body in pursuit of their national 
goals, even in defiance of the solidarity of the larger 
family of nations.

For those reasons, my Government and the people 
of Antigua and Barbuda strongly support the reform 
of the Organization. We would like to see reform 
that democratizes the United Nations so as to give a 
greater voice to those countries, such as mine, that 
are marginalized in decision-making because we are 
considered too small to make a difference. We would 
also welcome a comprehensive reform of the Security 
Council that ends the anachronism of the veto power 
of the five permanent members — a system that has no 
legitimacy in fairness and in the global balance and that 
has often prevented the Security Council from acting in 
a manner that would command worldwide support and 
acclamation.

It is paradoxical that such nations, particularly 
those that most fiercely advocate respect for democracy 
and the rule of law, implement those principles at home 
but decline to implement them abroad. Respect for the 
rule of law and for the democratic principle that gives 
nations rights that are as inalienable as those of the 
individual in powerful States must become integral to 
the process and systems of governance by which the 
world’s affairs are managed. Indeed, small States, such 
as mine, rely on the strength of the United Nations and 
on international respect for democracy and the rule of 
law to protect us from incursions on our sovereignty and 
disregard for our rights. Centuries ago, the philosopher 
Aristotle spoke a compelling truth when he said of the 
State:

“A State is not a mere society, having a common 
place, established for the prevention of mutual 
crime and for the sake of exchange ... Political 
society exists for the sake of noble actions, and not 
of mere companionship.”
Aristotle’s observation concerning the State 
remains valid and legitimate in today’s international 
system of States, which the United Nations represents. 
Every State within the international system must 
recognize that noble action is one of the purposes of a 
political community.

In this regard, I draw the Assembly’s attention to 
the fact that 10 long years have passed since my small 
country, with a population of under 100,000 and an 
economy of $1.1 billion, received a favourable decision 
by the Dispute Settlement Body of the World Trade 
Organization (WTO) in a complaint against the United 
States, a nation of several hundred million inhabitants 
whose economy is valued in the trillions. Despite the 
favourable judgment, against which the losing party has 
appealed without success, the United States Government 
has not seen fit to perform the “noble action” of settling 
with my small State in a manner consistent with the 
harm done to our economy. My country has been 
denied income that, had we continued to earn it, would 
have contributed significantly to the welfare of my 
people, and to the capacity of our economy to cope with 
the grave effects of climate change and the financial 
crisis to which we became a casualty. I stress that when 
my country took the United States before the WTO’s 
Dispute Settlement Body, we did not do so as an act of 
hostility to a neighbour with whom we have enjoyed a 
long and friendly relationship; we did so because we 
had a duty to care for our people.

My small State was the victim of a trade violation. 
In good faith, we sought relief within the international 
system and the democratic principles and rule of law 
that it is meant to uphold. To be fair, the system delivered 
justice. But in so doing, its weakness was exposed when 
justice could not be enforced because the powerful 
party that was found against would not settle with the 
small country that was injured. However, if democracy 
and the rule of law are to prevail in our international 
system, they have to be upheld and respected by the 
powerful and cannot simply be imposed upon the weak. 
Otherwise, there will be resentment, discontent and 
possibly conflict.

Yesterday, speaking in this very forum, the 
President of the United States, Barack Obama, said 
that “right makes might... bigger nations should not be 
able to bully smaller ones” (A/69/PV.6, p. 11). If this 
universal truth is a guiding principle of his Government, 
then the United States cannot continue to approbate and 
reprobate on this principle. The noble thing is for the 
United States to settle this long-outstanding judgement 
fairly and expeditiously. In another context, but voicing 
a similar principle, President Obama said the following 
a year ago: 

“[T]he principle of sovereignty is at the centre of 
our international order. But sovereignty cannot 
be ... an excuse for the international community to 
turn a blind eye” (A/68/PV.5, p. 16). 
President Obama was perfectly right. That is why I 
believe he will agree that sovereignty and power should 
not be a shield against the fulfilment of obligations 
independently assessed, or an excuse for not settling 
this very vexing issue.
I am sure that President Obama would also agree 
that the international community cannot turn a blind 
eye to the blockade imposed on Cuba. Antigua and 
Barbuda supports the preservation of the sovereignty 
of every nation. We are very proud of our long-standing 
relationship with the Republic of Cuba. We therefore 
join with the international community and condemn any 
discriminatory and retaliatory policies and practices 
that serve to prevent Cuba from exercising its right 
to freely participate in the affairs of the hemisphere. 
My Government firmly believes that any application 
of unilateral and extraterritorial coercive laws and 
measures that conflict with international law and the 
principles of free navigation and international trade is 
wrong. We therefore urge our long-standing friend, the 
United States, to respect and take note of the numerous 
calls by the United Nations to immediately bring an 
end to the unjust economic, commercial and financial 
blockade imposed on our neighbour Cuba.

My small country has no military might, no 
economic clout. All that we have is membership of the 
international system as our shield and our voice in this 
body as our sword. That is why we will continue to 
uphold the value of the United Nations vigorously, and 
why we will join the effort for its reform to make it the 
guardian of all nations and all peoples.

I want to express my Government’s full agreement 
with the President’s decision to make the theme of 
this General Assembly debate, “Delivering on and 
implementing a transformative post-2015 development 
agenda.” It is well known now that the Millennium 
Development Goals Gap Task Force has reported 
mixed progress in the achievement of key targets. 
Among the targets on which there has been insufficient 
acceleration has been official development assistance. 
I congratulate those countries that have reached the 
pledged target of 0.7 per cent of gross national income. 
However, the developed world is still not meeting the 
target of $315 billion. Indeed, it is not even reaching 
half that amount.

My own country and the Caribbean Community 
(CARICOM) region as a whole have witnessed a decline 
in bilateral assistance from larger and richer nations 
within our own hemisphere, and we have relied on 
non-traditional sources, such as the People’s Republic 
of China and the Bolivarian Republic of Venezuela. 
In regard to energy, the high cost of which cripples 
our country, the Venezuelan Petrocaribe arrangement 
has been a lifebelt in a sea of turbulence. We are also 
grateful for the contributions of our other international 
partners, including the European Union. However, as we 
go forward, there is clearly a need for increased global 
engagement with respect to development assistance, 
including the presence at the table of recipients as well 
as donors.

In addition — and as a most urgent matter — the 
international financial institutions must be urged to stop 
penalizing small Caribbean States on the basis of their 
flawed per capita income criterion. Our countries are 
denied access to concessional financing because we are 
classified as middle-income countries. This obdurate 
attitude of the international financial institutions in 
not devising better criteria for assessing the eligibility 
of our small economies for concessionary financing, 
forces us into the commercial lending market. The 
consequence of this is that our debt is rising and many 
of us are among the most highly indebted countries in 
the world on a per capita basis.

But I ask, “What is the alternative?” Rhetorically, 
I ask again, “What is the alternative?” It is said that 
six years after the global economy collapsed, jobs are 
being created, global financial systems have stabilized 
and people are once again being lifted out of poverty. 
But I say here this afternoon that this is not a universal 
truth. In the case of small States in the Caribbean, the 
global economic crisis in 2008 in whose creation we 
played no part, sent our economies into a tailspin. We 
have yet to recover fully from its impact, and we will 
probably never recover the development ground that we 
lost. Incredibly, a significant number of our educated 
young people are unemployed. If we fail to satisfy their 
aspirations, we condemn them to a life on the margins of 
society at best, or a life of crime and violence at worst. 
No nation can opt for so devastating an alternative.

There is now an urgent need for this United 
Nations body, through one of its appropriate organs, to 
address the large debt that CARICOM countries have 
accumulated owing to declining aid, poor terms of 
trade, the high cost of regulating financial services, and 


expenditure on curbing drug trafficking and stopping 
refugees.

Those countries in the Caribbean, including my 
own, that are now increasing their debt are not doing so 
because of poor policies or because we are not focused 
on increased productivity and growth, nor are we doing 
so because of high expenditures on vanity projects or 
unsustainable ventures. We are doing so to build the 
socioeconomic infrastructure to facilitate revenue 
generation.

The fact of the matter is that the global crisis that 
began in 2008 has set our economies back to pre-1974 
levels. While we are tightening our belts, forging 
relations with the private sector and energetically 
seeking foreign direct investment in productive 
enterprises, we are scraping our way uphill, having 
been pushed downwards by a deluge of external factors.

The United Nations cannot step back from those 
realities, and it would be wrong, as it has been wrong 
for some time, for this Organization to abdicate its 
responsibility for action to multilateral organizations 
whose membership is made up only of a few, however 
powerful they may be. Indeed, it is precisely because 
the members of those groups are powerful and because 
they reach into a network of economic and political 
decision-making bodies that can easily impose their 
will on the weak and vulnerable that the United Nations 
should not abandon its responsibilities to the weak, who 
depend on this Organization.

I cannot leave this rostrum without addressing the 
war on terror and the issue of the dreaded Ebola disease. 
The threat of Ebola requires a global response, and we 
urge the international community to act collectively 
and swiftly in combatting what could become a global 
pandemic with grave socio-economic consequences for 
small States, especially our fragile, tourism-dependent 
countries in the Caribbean. Antigua and Barbuda 
commends the Bolivarian Republic of Venezuela for 
its pledge of $5 million towards Ebola eradication and 
the Republic of Cuba for sending 165 doctors. We call 
on the members of the international community to 
continue to contribute towards that effort.

Antigua and Barbuda condemns the savage and 
cruel acts of the jihadists of the Islamic State, who have 
beheaded three civilians. On behalf of the Government 
and people of Antigua and Barbuda, I express our 
deepest sympathy to the families of the victims and 
to the people of the United States, France and the 
United Kingdom for those atrocities. There can be no 
justification for such barbaric behaviour. We cannot 
afford a world that slips back into the dark ages when 
violence, wars and barbarism were the stock-and-trade 
of religious intolerance and ethnic divisions.

Yet, as we survey the global scene, there are deeply 
troubling instances of such behaviour in Europe, Africa 
and the Middle East. In all this, the role of the United 
Nations becomes critically important. What is required 
is not unilateral acts that will embroil specific nations 
in cycles of violent retaliation. What is required is a 
United Nations whose Member States, particularly 
those on the Security Council, act together to defend 
peace and security.

After only 100 days in office, my Government 
has demonstrated its commitment to building an all-
inclusive, all-empowering and egalitarian society by 
promoting the protection of women’s rights, gender 
equality and the rights of the disabled. We see those 
issues not only as human rights issues, but as essential 
components of sustainable development, peace, social 
justice and security. At our first session of Parliament, 
my Government ratified the Convention on the Rights 
of Persons with Disabilities. We have gone further and 
have appointed a distinguished son of the soil, who is 
visually challenged, to serve as our representative to 
the United Nations. We have also appointed a plethora 
of women to serve in the Upper House of Parliament 
as ambassadors and in other key positions within 
the public sector. It is my Government’s pledge to 
continue to work towards full gender equality and the 
advancement and empowerment of women.

When the President of the General Assembly opened 
the Assembly’s sixty-ninth session, he remarked that 
“to say that we are living in tumultuous times would 
seem an understatement” (A/69/PV.1, p. 3). He noted that 
the entire world is facing challenges such as poverty, 
hunger, climate change and rising sea levels, persistent 
unemployment, armed conflicts and the Ebola virus 
epidemic. He called on this global body to tackle those 
challenges “with dedication, single-mindedness of 
purpose and compromise” and “a sense of resolve and 
resilience” (ibid.) He was right to do so.

Crises are staring human civilization in the face, 
including climate change, the Ebola virus and the threat 
posed by the Islamic State. As a result, we all face a 
future where those challenges can only be dealt with 
through joint international action. The United Nations, 


the parliament of parliaments, is the place where such 
joint action is to be decided and implemented. We need 
to strengthen the United Nations capacity for such 
action, whether military or humanitarian. There is no 
substitute for the United Nations. Antigua and Barbuda 
pledges its continued support of and participation in the 
work of the United Nations.

